          Case 2:20-cv-06138-WB Document 16 Filed 05/01/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

 ANDREW PERRONG

                Plaintiff

 vs.
                                                       Case No. 2:20-cv-06138
 BUILDING OPPORTUNITIES LLC
 ET AL                                              JURY TRIAL DEMANDED
        Defendants.



                                   NOTICE OF PAYMENT


       On April 26, 2021, pursuant to Local Rule 41.1(b), Plaintiff Andrew Perrong motioned this

Court to vacate its order of February 18, 2021 dismissing this action without prejudice under Local

Rule 41.1(b) because Defendants breached their settlement payment obligations. (See ECF No.

15.)

       Since that time, Defendants have paid the settlement payment which bounced and Plaintiff

has confirmed the same. Accordingly, the Plaintiff respectfully requests that the court deny the

motion as moot and proceed to dismiss the case with prejudice.



Dated: May 1, 2021
                                                _______________________/s/_______________
                                                                                 Andrew Perrong
                                                                                  Plainitff Pro-Se
                                                                          1657 The Fairway #131
                                                                           Jenkintown, PA 19046
                                                                            Phone: 215-791-6957
                                                                         Facsimile: 888-329-0305
                                                                         andyperrong@gmail.com

                                                1
         Case 2:20-cv-06138-WB Document 16 Filed 05/01/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2021, I electronically transmitted the foregoing to all

counsel of record via the electronic filing system.

                                                      By: /s/
                                                      Andrew Perrong




                                                2
